Appellant was convicted in the district court of Jefferson County for the offense of keeping a gambling house and his punishment assessed at confinement in the penitentiary for a term of two years.
The evidence is entirely sufficient to support the judgment. There are but three bills of exception contained in the record and each of these is in question and answer form and cannot be considered. In addition to this each of them fail to state any facts or circumstances surrounding the matters complained of and are also for that reason wholly defective and insufficient.
The appellant filed a motion in arrest of judgment in which he alleges that the defendant was convicted under the 6th court in the indictment and that this count only charged a misdemeanor, and that, therefore, the district court had no jurisdiction of the case. This contention cannot be sustained. The 6th count in the indictment charged a felony and the court under proper instructions submitted this count to the jury and their verdict finding the defendant guilty thereon, found support in the evidence in the case.
There is no error manifest by the record, it is our opinion that the judgment should be in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 529 
                    ON MOTION FOR REHEARING.